    Case 1:20-cr-20201-UU Document 13 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                                                       :N TT!TD STAU S DLSTRICT COURT
                                                       SOTTTVRRN DISTFTW OFFLORDA
                                                                                   CMENo.g clvg o zo l              -   .
                                                                                                                            .

                                                          %                                         èwtmekkd                -
                 TTNTTRD STAIES OF. AMEQTCA
                                                 P)aic'

                7s.g &/-
                       /u y jo y ysc.
                            beren- t
                                     uy NO'
                                          1= OFSENN clo
                                            .




                TO:DEFW DANT,DEFM SE COUNSR ,Xr U.S.AW ORM Y'SON CE
                      3y dizecdon oftlzeE onorableUn ulaUngara,UnitedStatesFb'a
                                    .                                         qf='ctJudge,
                YOU ANl W PATIY ORDMQE'D to aJJPW lnthéUnited StatesDo ctCourtforthe Souti=
                Distid ofK ozida0n:
                     <

                          -
                           )o x;o z?
                              .--
                                                                                           o                        ;g * z4     .
                                                                                                                                        ,   -


                forimpusiion ofs= t= ce.                                               '       ''       .       .                           ,
                                                   .      ''
                                                                                                                                    .

                Onthstdate,xpozttc:40ONo% Mia::ciAvenue,W a=$Floddw 53128,CouA ogm Nc.12.4,
            whœes=tencewS
                        '1beiinposei Youwl'llIecsivcnoFtnrfhezpodce.

                         Jftheabo#e-nsrned defO danthaseaxecutedabondw1t11t11: Co< letthisnotceMvise
. .         theclefendantthslfailm'etoappea asdizectedhezein couldresultinhl,
                                                                            q/herbdng cizrgedwitk a
            violadonofthcCcmpzeheniveC% eContolActU8U.S.C.Sec!S14O.
                                                               I
                                                                                                                        '               '
                     .
                                        N
                     JTISFURTHXN ORDENRD tbz
                                           ataW e.sentencdInvesfgafqnandReport(PSIItotlzil
            Couztwzlbecompletei DRFW SE COUN SEL ARE TO RZPORTIMM NDJA'
            '
                                                                      JPILY TO TE E
            (TNl'l'EsSTAD SPROBAY ON OFFICE OF THE COW TFORN O W BW AND
        FLJRTHF:RWSW UCKONS,W ONBOND,'
                                     I7V IJEFENDANTSFATJ,REPORTTO '
                                                                  JI!E
        PROM U ON OM CE M SO,

                     7'
                      TTSFURTFFEN ORDEAED ihattheU.S.Atlo=ey'sOo ceqhqlll'mnm ed atelym k de        ,
        theU,S,Probafon DepsrtnlezTtwiti:ienecessc infor e on'
                                                             topzeparetllqPzosrr7fion veraiin
        ofthe Pze-sent= ceReport.
'


                     n epnvfle: arerew loded thaftkey m 'lxstdom ply w ith tNeFederalRule.s cff'lz=' 11 a1
        Procedun 32(& ardLocalRule8.8/).T.
                                         > addîdonjanynbjee oil,
                                                               scrmoe nifnrvstlxnce
        keqrîdngresoludon by tkeCcurta:tikjaenïeniiug headug  ' M UST beflledwitk W eCnurl
    '
        nchterG ar.ft
        -             ve(m day: prlorïo tke senï
                                            --    encine hev
                                                           - m
                                                             'g' datqxor contad tb.e D epnw G erk
                                                                   -   -           -       .

        tc ade e her of anv lafe 61'
                                   *
                                   1
                                   'n07.T,ikewlse,alllet@n nrothermaterlplgtha'
                                            --                                   tauyparfzwill
        yeek tc havethe Cpc.rfcondder aïth.e,enlanc-ing henm'ngm mstbe flledwltk the Coaztnn
        htertllan frge(0 claydpriortctkeseldencGgheariz!gdate.             d   .
                                                                                                            .
         Case 1:20-cr-20201-UU Document 13 Entered on FLSD Docket 11/19/2020 Page 2 of 2
           Case 1-19-cr-2O399-UU-3           Docum ent167       File'
                                                                    d in FLSD on 02/26/2920 Page 2 of2
     2<
     .
..
     j.




                      'Jheebjectio=,modons, 1st= ,acdoiez
                                                        lvslar1
                                                              'slarefevedtoloveznaybefledtmdez'
            sealp ovidedfhe thepfocedw essetfoe iu LccalRule5.4arefollowei                '
                                         *

                .     V eparïesarecae onedO ttir Courtw1
                                     .
                                                                                     N.

                                                       'l1notcocideranyle -fledobje ons
           zkofons,lettc ,ozoiermatemesl:atthz agatenciu                            .
           nno                                          gabsant4iowinjofgoodcauseandcollrtx
                                                            .

                catonbytelephcnetct'lhsnlbtrsofielat:611=g        .



                                                 pu secg d . - uz z.-             .

                                                COURTAbMN 9TM TOR-CT,
                                                                    F,
                                                                     7G OFCOURT
                                                By:Kllh'rvnB.11.
                                                               1= fS05)523-5555
                                                                DmutyW erk
                            R

                     OUK W PLFA
           EJ                                   DATS.
                                                    .'                .

                     BOND                      AUSA:                      '
                     CUSTODY
                                               DEFT'S CSL:
                    OkAT,

                                               T0 C0       S:                 .
                                                       J


          cc:       A11Coqmnel
                    Probatlon
